Title: To George Washington from Henry Knox, 26 August 1798
From: Knox, Henry
To: Washington, George



My dear sir
Boston Augt 26 1798

In your welcome and much esteemed favor of the 9th I recognise fully all the substantial friendship and kindness which I have always so invariably experienced from you.
My letter of the 29th ultimo was written under a pressure of various ideas, all sharp’ned by a strong sense of the comparison which had been publickly made between others and myself and in consequence the inferior station which appeared to have been intended to be assigned to me.
Since my former letter I think I have ascertained, satisfactorily to myself the manner or origin of the estimation of the transcendent military talents of Colonel Hamilton. The opinions formed on that head may be entirely accurate. It may be highly fortunate for our Country that such an estimate had been formed. I hope in God it will be so. For I love my Country and shall ever rejoice in its prosperity.
I have ever been upon friendly terms with General Hamilton and I have always really flattered myself with his esteem and affection.
The single point of regret which I at present feel, is that as it had been intended by some that Hamilton and Pinckney should have

had the precedence of me, that it was not so declared at the time of the nomination in the manner that the Major and Brigadiers General were designated in 1775, to wit first, second &c. This would have precluded all discussion, and a simple negative on my part, would have disincumbered the service of any claims of mine.
But the secretary of War in notifying me of the appointment says, “It may be proper to mention that the nominations to the Senate, for the General officers, of the established and provisional Army were presented on the same day, and in the order in which they appear in the annexed list. And that in registering them in the department the same order will be observed.”
I do not perceive that this decides in the least degree the point of precedence. It will require some other act of the Executive. The rules would decide in favor of former rank. And indeed if a special interference should take effect in the present case, if a power exists for that purpose so as to render dormant the laws on this subject, yet they must be again immediately revived for the adjustment of the relative situations of all the officers about to be called into service.
It would appear further that the laws permit only four Major Generals, and Genl Hamilton is not one of the four. Whether it be proper that the incidental rank attached to the Inspectorship shall be superior to the rank actually possessed with the command, is to be determined by authority.
It is certainly far from my intention to embarrass or to force myself unbidden into a station designed for another—It is neither my nature nor practice to excite dissension. I shall therefore submit to any proper authority: But if an invasion shall take place I shall deeply regret all circumstances which would insuperably bar my having an active command in the field. But if such a measure should be my destiny, I shall fervently petition, to serve as one of your aides de Camp, which with permission I shall do with all the cordial devotion, and attachment of which my soul is capable. I am my dear Sir with entire attachment and respect Your obedient Servant

H. Knox

